Citation Nr: 1132582	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for mechanical low back pain with L4-L5 disc space narrowing.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 July 1991. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied a disability rating in excess of 40 percent for mechanical low back pain with L4-L5 disc space narrowing, and a TDIU.

In March 2009, the Veteran testified at a hearing at the RO.  In May 2010, a video conference hearing was held before the undersigned.  Transcripts of those hearings are of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the entire appeal, the Veteran's lumbar spine disability has manifested with pain and forward flexion to no less than 45 degrees, including upon repetition; no more than mild neurological involvement of the bilateral lower extremities; but without ankylosis or any incapacitating episodes due to intervertebral disc syndrome (IVDS).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for mechanical low back pain with L4-L5 disc space narrowing are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5243 (2010).

2.  The criteria for a separate 10 percent rating for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R §§ 4.71a, 4.124a, DC 8520 (2010).

3.  The criteria for a separate 10 percent rating for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R §§ 4.71a, 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent to the Veteran in November 2007 prior to the initial adjudication of his claim.  He was notified of what was necessary to establish an increased rating, what evidence he was expected to provide, and what VA would obtain on his behalf.  He was also informed as to the type of evidence necessary to establish an effective date and a disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, and post-service VA treatment records have been associated with the claims folder.  The Veteran was also afforded VA examinations and the examination reports are of record and were reviewed by the Board.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.  The Veteran has not notified VA of any additional available relevant records with regard to his claim.  The Board finds that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Under the general formula for rating diseases and injuries of the spine, DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), DC 5243 (IVDS) are evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating IVDS Based on Incapacitating Episodes):with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See Id.

Note (2): (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Id.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note 1:  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Also, the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The rating schedule also provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124A, DC 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

VA outpatient treatment records show complaints of low back pain diagnosed as lumbago.  These records are negative for complaints of radiating back pain, erectile dysfunction, and bowel or bladder dysfunction.  Neurologic examinations revealed no paresthesias or loss of sensation.  

The Veteran underwent a VA examination in February 2008.  The examiner indicated review of the claims file.  The Veteran described back pain mainly in the midline of his lower back that occasionally radiated into both of his hips and legs.  He reported flare-ups occurred about twice a month and usually after too much activity.  He denied numbness in his lower extremities, weakness, and any bowel or bladder changes.  He also denied any periods of incapacitation.  He reported use of a back brace with little relief.  On physical examination of the lumbar spine, there was mild tenderness to palpation at the midline.  The sciatic notches and trochanteric areas were not tender.  Range of motion included forward flexion from 0 to 60 degrees, extension from 0 to 10 degrees, right and left lateral bending from 0 to 30 degrees, and right and left lateral rotation from 0 to 30 degrees.  All ranges of motion were unchanged actively and passively, and after repetition.  Three repetitions did not increase pain or cause additional limitation of function.  Sensation was intact to light touch throughout the bilateral lower extremities.  Straight leg raise was positive bilaterally.  Muscle strength was 5/5 bilaterally throughout the lower extremities.  The Veteran demonstrated downgoing toes with Babinski and there was no clonus bilaterally.  He had trace patella and Achilles reflexes were symmetric and bilateral.  He demonstrated a mild antalgic gait, but had normal tandem gait and was able to heel and toe walk without difficulty.  The examiner noted that an MRI in January 2008 showed mild disc herniation with diffuse degenerative disc disease, mainly at the L4-5, L5-S1 level, with a small annular tear at the L5-S1 level.  These findings were relatively unchanged from 2004.  The examiner's diagnosis was mild degenerative disc disease at L4-5, L5-S1 level with annular tear.

In a July 2008 statement the Veteran reported that he was fired from his job because he was unable to perform the work for which he was hired, and as a consequence of not being able to work, his marriage and sex life were destroyed.  At the Veteran's March 2009 RO hearing, he testified that his back pain radiated to his legs and hips and that when he sneezes or coughs, it felt like a million needles shooting in his lower back.

At an April 2009 VA examination, the Veteran reported low back pain that radiated into his buttocks area, down to the posterior thigh, and then to his posterior calf.  He denied numbness or pain in his legs, but reported some weakness secondary to pain.  He stated that he can walk for about 15 minutes before the pain stops him.  The examiner indicated review of the claims file.  On physical examination, the Veteran's gait was antalgic.  He had very mild tenderness upon palpation of the paraspinous musculature throughout the lumbar spine.  Range of motion included forward flexion from 0 to 45 degrees, extension from 0 to 30 degrees, right and left lateral bending from 0 to 20 degrees, and right and left lateral rotation from 0 to 20 degrees.  Moderate pain was present throughout the entire arc of motion and range of motion was limited by pain.  There was no alteration in pain or arc of motion with repetitive motion.  Sensation was intact to light touch all dermatomes throughout the bilateral lower extremities.  Straight leg raise was positive bilaterally, but the Veteran complained of back pain more so than leg pain.  Muscle strength was 5/5 bilaterally throughout the lower extremities.  The Veteran had Babinski bilaterally and there was no clonus bilaterally.  He had trace patella and Achilles reflexes were symmetric and bilateral.  There was no motor sensory deficit.  The diagnoses were lumbar strain and L4-5 disc bulge.  The examiner commented that it was difficult to tell whether the Veteran had any radiculopathy; however, based on the objective findings he believed that it was less likely than not that the Veteran had findings consistent with radiculopathy.  He noted, however, that the Veteran did have subjective complaints that should be noted.

At a May 2010 Board hearing, the Veteran reported that his since 1998 his low back pain had radiated down the back of his legs to the calf area.  He reported use of a back brace.  He also reported that due to his low back pain he is precluded from participating in recreational activities, including activities with his children.  The Veteran also reported having incapacitating episodes that occur every other week, for at least two or three days.  He seeks relief during these episodes with a hot bath and will also go to the doctor where he is given medicines.  He also asserted that he has urinary problems, including loss of bladder associated with his back disability that initially occurred two or three times in 2003 and just recently reoccurred.  He also reported that he had experienced erectile dysfunction greater than four years.

The Veteran underwent a VA examination in July 2010.  The examiner indicated that the claims file was not available for review; however, he did review the Veteran's extensive medical records.  He reported back pain that radiated down the back of his thighs to his calves bilaterally.  The pain did not extend into the feet.  He stated that the pain was more severe in his back, rather than his legs.  He denied numbness in his legs, but acknowledged some weakness there.  He denied use of assistive devices for ambulation and reported that he could ambulate for 15 minutes before the pain becomes too severe.  He reported weekly flare-ups of pain that last 2 days.  He denied any period of incapacitation.  He stated that he has had bowel and bladder changes, including occasional bedwetting since the 1990s with periodic loss of his bowels.  He stated that he has had erectile dysfunction for about 4-5 years although he is unsure if this is related to his back or his divorce.  On physical examination, there was mild tenderness upon palpation with the lumbar spine and paraspinal muscles.  Straight leg raise test was negative bilaterally.  Range of motion included forward flexion from 0 to 60 degrees, extension from 0 to 15 degrees, right and left lateral bending from 0 to 15 degrees, and right and left lateral rotation from 0 to 15 degrees.  Pain was present throughout the entire arc of motion.   There was no alteration in the range motion with repetition.  Neurologic examination showed 5/5 strength in all lower extremity muscle groups.  Light touch sensation was 2/2 through the L2-S1 distribution.  Patellar tendon and Achilles' tendon reflexes were diminished bilaterally.  There was no ankle clonus or Babinski.  The examiner also noted that he had reviewed the January 2008 MRI report.  The clinical impression was lumbar stenosis, mild without discrete radiculopathy.  

The examiner commented that the Veteran did have some symptoms of leg pain and weakness that could be consistent with a diagnosis of lumbar stenosis that is mild in nature.  The Veteran's report of intermittent erectile dysfunction and bowel and bladder dysfunction was not consistent with his diagnosis of mild lumbar stenosis.  The examiner explained that in order for development of compromise of the sacral plexus, in terms of cauda equine syndrome, there would have to be significant stenosis for compression of the nerve roots in this relatively spacious area of the spinal canal.  The Veteran has inconsistent symptoms of this, as well as absent saddle anesthesia.  Therefore, it was less likely than not that his complaints were related to his lumbar stenosis.  The examiner further commented that while the Veteran could conceivably have flares of his lumbar stenosis that could be incapacitating; his disease is radiographically and on clinical examination, mild in nature.  Therefore, any episodes of incapacitation should be few and infrequent.  

In December 2010, another VA physician reviewed the July VA examination report and the Veteran's claims file in its entirety.  This examiner concluded that he agreed with the July 2010 VA examiner's findings and impression of the Veteran's lumbar stenosis.

Based on the evidence above, the Board finds that the Veteran is not entitled to a disability rating higher than 40 percent for the entire appeal period.  To warrant a higher disability rating, the evidence must show either unfavorable ankylosis of the entire thoracolumbar spine (for a 50 percent rating); or IVDS, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (for a 60 percent rating).  See 38 C.F.R. § 4.71a, DCs 5237, 5243 (2010).  Here, the evidence shows the Veteran's spine is not ankylosed.  All of the VA examination reports reflect the Veteran was able to achieve forward flexion, extension, and both lateral bending and side rotation-even though it was limited.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, a higher rating under the general rating formula is not available.  In addition, incapacitating episodes due to IVDS have not been shown.  The Board has considered the Veteran's statements regarding the difficulty caused by his back pain; however, it has not been shown that he was incapacitated from IVDS or that a physician-prescribed bed rest for a period of at least 6 weeks at any point during this appeal period.  At a May 2010 Board hearing, the Veteran reported that he has episodes where he cannot function, but he seeks relief with a hot bath and even though he seeks treatment from his doctor he is only given medicines.  He did not indicate that any physician had prescribed bed rest for any specific period.  As such, a higher rating for IVDS under DC 5243 is not available.  

The Board notes, however, that the rating schedule allows for separate ratings for chronic orthopedic and neurologic manifestations.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Here, the all of the VA treatment records and VA examination reports were negative for objective clinical evidence of sciatic involvement in either lower extremity, with the exception of the July 2010 examination.  This examination did reveal that patellar tendon and Achilles' tendon reflexes were diminished bilaterally.  The Veteran has credibly reported symptoms of weakness and pain in his thighs and calves.  Therefore, the Board will resolve doubt in the Veteran's favor and allow separate ratings of 10 percent each, and no higher, for mild right leg radiculopathy and mild left leg radiculopathy under DC 8520 for the entire appeal period.  Higher ratings are not warranted as more severe neurologic impairment has not been shown

Further, no other neurological abnormalities associated with the service-connected lumbar spine condition have been shown by the evidence, such as erectile dysfunction and bowel or bladder dysfunction.  After reviewing the medical evidence in the claims file, the July 2010 VA examiner opined that the Veteran has no more than mild lumbar stenosis, as seen on MRI, and there is no degree of spinal stenosis of the lumbar spine which would produce his complaints of intermittent erectile dysfunction, bladder or bowel dysfunction.  In December 2010 an additional VA physician reviewed the claims file, with particular attention to the July 2010 VA examination report, and confirmed that there is no bowel or bladder dysfunction clinically associated with the Veteran's mild lumbar stenosis.  The Board finds these opinions are entitled to great probative weight as they are based on a review of the medical history, the medical expertise of the physicians and a rationale was provided.  Accordingly, higher ratings for erectile dysfunction, or bowel or bladder dysfunction due to neurologic impairment associated with the service-connected back disability is not warranted.  

The Board finds the VA medical examination reports of record to be highly probative as to the presence or absence of neurologic impairment, and the ranges of motion that can be achieved, as well as the effect of pain and other factors on his range of motion.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Accordingly, the Veteran's assertions that he is entitled to higher schedular ratings based on his symptoms, although credible and probative, are outweighed by the VA medical examination reports.  The preponderance of the evidence is against finding that the Veteran's service-connected lumbar spine disability warrants a higher rating evaluation except as to the separate ratings for neurologic impairment granted here.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5107(b).

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected back disability is productive of pain and functional impairment, as well as impairment to his lower extremities, manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

A disability rating in excess of 40 percent for mechanical low back pain with L4-L5 disc space narrowing is denied.

A separate 10 percent rating, but no more, for left lower extremity radiculopathy, is granted, subject to the regulations governing the payment of monetary awards.

A separate 10 percent rating, but no more, for right lower extremity radiculopathy, is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The Veteran seeks entitlement to a TDIU.  Unfortunately additional development is required prior to the Board's adjudication of the claim.  The Veteran is unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  VA opinions of record indicate that the Veteran's service-connected back disability and major depressive disorder, independent of each other, do not cause unemployability, although the physician who conducted the July 2010 VA psychiatric examination indicated in the examination report that the Veteran was fired from his position with the United States Postal Service because of "low back injury/pain."  However, a medical opinion is needed to determine whether it is at least as likely as not that these service-connected disabilities, in the aggregate, render the Veteran unable to secure or follow a substantially gainful occupation.  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination to address this question.   See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any VA and private medical providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization, obtain the records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.  

2.  Then notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his low back and depressive symptoms.  Also, invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner is asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service- connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4.  Then readjudicate the Veteran's TDIU claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


